Mb. Justice Wolf
delivered the opinion of the court.
Plaintiff brought suit for damages resulting from a refusal to honor a cheek and has appealed from an order of nonsuit. Although perhaps not very strong, there was some evidence to prove damages, inasmuch as witnesses offered testimony tending to show that the credit of complainant was actually affected, and as thus a prima facie case was made out, the question arises whether the court could dispose of the case by granting the motion of nonsuit. The defendant did not offer to submit, but by filing the motion of nonsuit relied on the alleged failure of proof. We have pointed out that a motion of nonsuit is like a demurrer to the evidence. Vargas v. Monroig e Hijos, 15 P. R. R. 26; 38 Cyc. 155 et seq. See also Rivera v. Díaz, 19 P. R. R. 524. Plence, as complainant made a prima facie case, a motion for nonsuit was not in order. The only way a defendant can cause the court to pass on the weight of the evidence is by resting his case.
The judgment must be reversed and a new trial ordered.

Reversed and remanded.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.